DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 3/15/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the phrases “receive a confirmation signal transmitted by the VAD” in claim 1 and “receiving a confirmation signal from a ventricular assist device (VAD)” is unclear.  What is the confirmation signal confirming? What data/parameters trigger the confirmation signal? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, and 15-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinchoy (Pub. No.: US 2004/0172077 A1).
Regarding claims 1 and 9, Chinchoy discloses a device comprising: a sensing circuit configured to receive a cardiac electrical signal (e.g. see figure 6, “leads”); a therapy delivery circuit (e.g. see figure 6 element 106) configured to deliver an electrical stimulation therapy; a telemetry circuit (e.g. see figure 6 element 124) configured for communication with a ventricular assist device (VAD); and a control circuit (e.g. see figure 6 element 102) coupled to the sensing circuit, the therapy delivery circuit and the telemetry circuit and configured to: detect a cardiac event from the cardiac electrical 
Regarding claims 2 and 10, Chinchoy discloses the control circuit (e.g. see figure 6 element 102) is further configured to control the telemetry circuit (e.g. see figure 6 element 124) to transmit, in response to detecting the cardiac event, a request signal to the VAD to trigger transmission of the confirmation signal (e.g. see figure 2 steps 355-395).
Regarding claims 7 and 15, Chinchoy discloses the control circuit (e.g. see figure 6 element 102) is configured to select the therapy delivery response by withholding an electrical stimulation therapy based on the received confirmation signal not confirming the detected cardiac event (e.g. see figure 2 steps 355-395, figure 1 steps 305-330).
Regarding claims 8 and 16, Chinchoy discloses the control circuit (e.g. see figure 6 element 102) is configured to select the therapy delivery response by controlling the therapy delivery circuit (e.g. see figure 6 element 106) to deliver an electrical stimulation therapy based on the confirmation signal confirming the detected cardiac event (e.g. see figure 2 steps 355-395, figure 1 steps 305-330).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinchoy in view of Wariar et al. (Pub. No. 2015/0073203 A1); hereinafter referred to as “Wariar”.
Regarding claims 5-6 and 13-14, Chinchoy discloses the claimed invention except for the control circuit is configured to detect the cardiac event by detecting a shockable rhythm and the control circuit is configured to select the therapy delivery response based on the received confirmation signal by one of scheduling a shock therapy in response to the confirmation signal indicating a shockable flow condition detected by the VAD, or withholding a shock therapy in response to the confirmation signal indicating a non-shockable flow condition detected by the VAD. Wariar teaches that it is known to use such a modification as set forth in [0028] to provide defibrillation treatment in addition to cardiac pacing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Chinchoy, with such a modification as taught by Wariar, since such a .

Allowable Subject Matter
Claims 3-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PHILIP C EDWARDS/Examiner, Art Unit 3792    

/Amanda K Hulbert/Primary Examiner, Art Unit 3792